DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	This action is in response to the application filed on November 14, 2019. Claims 1-20 are pending. Claims 1-20 represent REAL-TIME SCALABLE VIRTUAL SESSION AND NETWORK ANALYTICS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal U.S. 20160380860 in view of Brouda U.S. 20090165066.


Singhal teaches the invention substantially including systems and methods for measuring round trip tie in network devices between the device and an endpoint(see abstract).

As to claim 1, Singhal teaches a method, comprising: 
establishing, by a first device, a plurality of data streams between the first device and a second device, each of the data streams comprising at least one virtual channel 
determining, by the first device for each corresponding data stream of the plurality of data streams, an identifier and a priority of the corresponding data stream (paragraph 1888, Singhal discloses an IP address or other packet address characterizing the transaction between a client and a serer); and 
sending, by the first device for each corresponding data stream of the plurality of data streams, information regarding the identifier and the priority of the corresponding data stream, in the corresponding data stream, to be accessed by a computing device intermediary between the first device and the second device (paragraphs 189-191).  
Singhal teaches substantial features of the claimed invention but fails to explicitly teach a data stream of the plurality of data stream and an identifier of the corresponding data stream.
However, Brouda teaches RF/IP virtual channel mapping for a digital video receiver. Brouda teaches a data stream of the plurality of data stream and an identifier of the corresponding data stream (paragraph 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Singhal  with the teaching of Brouda because the teaching of Brouda would improve the system of Singhal by providing a data stream of the plurality of data stream and an identifier of the corresponding data stream for the purpose of delivery redundancy or efficiency.



As to claim 4, Singhal and Brouda teach the method of claim 3, wherein the type of the corresponding data stream corresponds to a primary data stream or a secondary data stream (paragraph 28 of Brouda).  

As to claim 4, Singhal and Brouda teach the method of claim 1, further comprising: 
determining, by the first device for each corresponding data stream of the plurality of data streams, an updated priority of the corresponding data stream (paragraph 11 of Brouda); and 
sending, by the first device for each corresponding data stream of the plurality of data streams, information regarding the identifier and the updated priority of the corresponding data stream, in the corresponding data stream (paragraphs 189-191 of Singhal).  

As to claim 6, Singhal and Brouda teach the method of claim 1, further comprising communicating, by the first device, data in the plurality of data streams via a single port to server or a client device(paragraph 28 of Brouda).  

.  

3.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal U.S. 20160380860 in view of Brouda U.S. 20090165066, further in view of Roskind U.S. 20150200845.


Singhal teaches the invention substantially including systems and methods for measuring round trip tie in network devices between the device and an endpoint(see abstract).

As to claim 2, Singhal and Brouda teach substantial features of the claimed invention but fail to explicitly teach sending, in the corresponding data stream, the information including a globally unique identifier of a session of the plurality of data streams.  
However, Roskind teaches communication protocol for multiplexing data streams over UDP. Roskind teaches the information including a globally unique identifier of a session of the plurality of data streams (abstract, Roskind discloses global-unique identifier (GUID), associating the first GUID with a first data stream comprising a first plurality of data packets and sending each of the first plurality of data packets to a remote device).
t would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the systems of Singhal and Brouda  with the teaching of Roskind because the teaching of Roskind would improve the systems of Singhal and Brouda by providing he information including a globally unique identifier of a session of the plurality of data streams for the purpose of providing ways to identify a data stream.

Claims 8-20 did not teach anything different from the above claims 1-7, are therefore rejected similarly.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EL HADJI M SALL/           Primary Examiner, Art Unit 2457